222 A.2d 361 (1966)
YELLOW CAB CO. OF PROVIDENCE
v.
PUBLIC UTILITY HEARING BOARD.
M. P. No. 1736.
Supreme Court of Rhode Island.
September 14, 1966.
Albert J. Hoban, Providence, for petitioner.
J. Joseph Nugent, Atty. Gen., for respondent.
Americo Campanella, Providence, for applicants.

OPINION
ROBERTS, Chief Justice.
This is an appeal from a decision of the public utility hearing board ordering the issuance of certificates of convenience and necessity for the operation of two taxi *362 cabs within the city of Providence. The appeal was prosecuted pursuant to the provisions of G.L.1956, &section 39-5-14, which authorize any party in interest aggrieved by an order of the hearing board to appeal to the supreme court for a reversal of such order.
It is not disputed that the applications for the certificates in question were made by two individuals in 1962, each seeking authority to operate one taxicab within the said city of Providence. The applications were made under the pertinent provisions of § 39-14-3, were heard by the public utility administrator in July 1964, and were by him denied in a decision issued on November 9, 1964. From this decision the applicants appealed to the public utility hearing board under the provisions of 39-5-9, and the board thereafter reversed the decision of the administrator and ordered the certificates to issue. It is from that decision that petitioner is prosecuting the instant appeal in this court.
Before us the applicants argue, in substance, that this court is without jurisdiction to hear and determine an appeal prosecuted from the decision of the hearing board pursuant to § 39-5-14, that statute having been repealed by necessary implication when in 1962 the legislature enacted the administrative procedures act, so called, G.L.1956, chap. 35 of title 42. They direct our attention particularly to § 42-35-15 of that act, which provides that final decisions of administrative agencies shall be afforded a judicial review in the superior court. In our opinion there is merit in this contention.
The administrative procedures act became effective on January 1, 1964 and provides that any person who, having exhausted the administrative remedies made available to him within an agency, and who is aggrieved by a final decision of such agency may institute proceedings for such judicial review by filing in the superior court a bill of complaint within thirty days after the mailing of notice of the final decision of the agency. We are constrained to conclude that said § 42-35-15 furnishes a method for obtaining judicial review of administrative decisions that must be followed, barring peculiar circumstances, when the agency is not one of those expressly exempted from the provisions of the statute in § 42-35-18 thereof. The public utility hearing board is not one of the agencies exempted by the provisions of that section. However, we reiterate that which we pointed out in Hardman v. Personnel Appeal Board, R.I., 211 A.2d 660, that is, that the provisions of § 42-35-15 do not divest this court of its inherrent jurisdiction to provide an adequate remedy where there is in the circumstances of the case no adequate remedy at law available.
The instant case is within the purview of the decision of this court in Nocera Bros. Liquor Mart, Inc. v. Liquor Control Hearing Board, R.I., 218 A.2d 659. In that opinion we sought to make clear the fact that the provisions of § 42-35-15 do not strike down those stautory provisions which give an administrative review through the instrumentaily of the hearing board or appeal board within the agency. It is our opinion that such administrative review was intended to be preserved as constituting an integral component of an adquate adminstrative remedy, the exhaustion of which is preredquisite to judical review provisions of of the administrative procedures act do, by necessary implication at least, repeal the provisions of the liquor control legislation which gave of direct appeal by way of certiorari to the supreme court to final decions of the liquor control legislation which gave a ddirect appeal by way of certiorari to the supreme court to final decision of the liquor control hearing decisions of the liquor control hearing board. It is our opinion that the same reasoning applies to the instant case and final decisions of the public utility hearing board.
In short, when administrative remedies available within an agency have been exhausted and the decision of the agency has become final, judicial review by a justice of the superior court pursuant to the provisions *363 of § 42-35-15 is the only remedy available if it constitutes a remedy adequate at law in all of the circumstances of the case. Because we take this view, we conclude that the appeal directly from the hearing board to this court provided for in § 39-5-14 is no longer available.
The appeal is denied and dismissed, the order appealed from is affirmed, and the records in the case are ordered sent back to the respondent board.